Martin J.,

delivered the opinion of the court.
The attorney general, in behalf of the state is appellant from a judgment which sustains the opposition of the heirs to the charge made by the curators, of the tax laid by the act of 1836, “for the relief of the charity hospital, etc.” See Session Jlcts of 1836, page 146.
The attorney of the appellees has contended, that the charge is illegal on several grounds, one of which only is to be considered, to wit: the absence of the legal promulgation of the act in question.
The attorney general informs us, that the act was promulgated by the secretary of state, in pursuance of a resolution of the legislature ; but it appears that this resolution never received the approbation of the governor. The Louisiana Code, article 4, provides, that laws cannot be obligatory without being known, and must be promulgated by the governor of the state.
The legislature clearly possesses the right to fix the period at which their acts become obligatory; and they say they are not so till after their promulgation by the governor. No promulgation of the act relied on, having been made by the governor, it follows, that it is not obligatory, unless it has become so in some other legal form or manner pointed out by law. The legislature had the undoubted right to say, that the act would become obligatory on its being promulgated by the secretary of state, and had they done so by some law or resolution which had passed both houses, and been approved by the governor, or on his approbation being *319withheld, passed by the constitutional number of the members of both houses, or being withheld by the governor for more than ten days, then the secretary’s promulgation would have sufficed. The act not having been legally promulgated, has not become obligatory.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed,